Citation Nr: 1235489	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-48 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD), i.e., arthritis, of the lumbar spine (low back disability), rated as 20-percent disabling. 

2.  Entitlement to an increased rating for DJD of the right knee, rated as 10-percent disabling.

3.  Entitlement to an increased rating for recurrent subluxation of the right knee, also rated as 10-percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970 and from January 2003 to March 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted an increase in the rating for the Veteran's low back disability from 10 to 20 percent, retroactively effective from July 5, 2007, the date of receipt of his claim for a higher rating for this disability, but confirmed and continued, so denied, his claims for ratings higher than 10 percent for his right knee arthritis and right knee subluxation.  As concerning his low back disability, he is requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating absent any express indication to the contrary).

As support for these claims, he testified at a hearing in July 2012 at the RO in San Antonio, Texas, before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the proceeding is of record.  The RO in San Antonio is a satellite office of the RO in Houston, and the RO in Houston is the office that had decided his claims and certified his appeal to the Board.


A May 2012 deferred rating decision in the interim noted the Veteran had in January 2011 requested a total disability rating due to individual unemployability (TDIU).  He had indicated that he had to stop working due to his service-connected hearing loss.  The RO noted he consequently would be sent a TDIU application (VA Form 21-8940) for his completion and submission.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a request for a TDIU, whether, as here, expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities and is part and parcel of a claim for increased compensation.  In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD).  Citing the holding in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, held the Court, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.  See also Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (wherein the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) similarly held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a)).

The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, the question of TDIU entitlement may be considered a component of an appealed increased-rating claim only if the TDIU claim is based solely upon the disability or disabilities that are the subject of the increased-rating claim.  If a Veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities that are not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit pursuant to 38 C.F.R. § 19.13(a).  VAOPGCPREC 6-96.

While testifying during his recent July 2012 hearing before the Board, the Veteran said he had "retired" from his job teaching 3rd grade in 2009, but prematurely because of his right knee disability.  He added that there was accommodation for this disability until his retirement, such as not having to go on field trips with the kids, presumably because of the amount of walking, etc., he would have had to do.  He added that he would submit evidence documenting this, but to date he has not.  To sustain a TDIU claim, there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  As this is not the situation here, especially since the Veteran also has attributed his unemployability instead to his service-connected hearing loss, which is not at issue in this appeal, the Board does not have jurisdiction over this additional TDIU claim.

As for the claims that are presently before the Board, for higher ratings for the low back and right knee disabilities, they require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC).


REMAND

The Board finds that a remand of these claims is needed to obtain current treatment records and to have the Veteran reexamined to reassess the severity of these service-connected disabilities.

In Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), the Court determined the Board should have ordered another examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating and could not be considered "contemporaneous".  In this particular instance the last VA compensation examination regarding the Veteran's low back disability was in August 2007, so more than 5 years ago.  

The last VA compensation examination regarding his right knee disabilities was in October 2011, so much more recently, but even that examination primarily was to determine whether his left knee disorder, like his right knee disability, is due to his military service.  Hence, the focus of that examination was on this other disability.  And although that examination provided range of motion and ligament stability findings also regarding his right knee, during his hearing at the RO before the Board in July 2012, so since, he testified that his right knee symptoms, especially his pain, are now much worse, indeed, so much so that his treating surgeon is planning to perform a total right knee replacement.  In light of this testimony, the Board finds 
that the evidence of record is insufficient to evaluate the current severity of the Veteran's right knee disabilities, as well.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992); citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of the Veteran's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file for consideration all VA or other records (private, etc.) concerning any evaluation or treatment the Veteran has received for his low back and right knee disabilities since April 2011.

The amount of attempts that must be made to obtain any identified records depends on whether they are in the custody of a Federal department or agency.  If they are not, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  The Veteran also must be appropriately notified if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  After obtaining all additional treatment records, schedule a VA compensation examination to reassess the severity of the Veteran's low back and right knee disabilities.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the history of these disabilities.

A.  The examiner must describe all symptoms referable to the service-connected lumbar spine disability, including indicating whether the Veteran also has disc disease, i.e., Intervertebral Disc Syndrome (IVDS), which is related to or part and parcel of the service-connected DJD affecting this segment of his spine.

B.  If there additionally is disc disease (IVDS) and it is attributed to the service-connected DJD, or cannot be disassociated from it, the examiner must also indicate whether there have been any incapacitating episodes, meaning periods of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.  In this eventuality the examiner further needs to indicate the frequency and duration of these incapacitating episodes during the past 12 months.

C.  As well, in reporting the results of range-of-motion testing, the examiner must identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  Plus, to the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and premature or excess fatigability on use.  To this end, the examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.

D.  The examiner also needs to indicate whether there is ankylosis, either favorable or unfavorable.

E.  The examiner, as well, must describe all symptoms referable to the service-connected right knee disabilities, including testing of the range of motion of this knee on extension and flexion.  Also, the examiner must determine whether the right knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of this knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of this knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202 (1995). 

F.  Additionally, the examiner should indicate whether the recurrent subluxation of this knee (or lateral instability if also shown) causes slight, moderate, or severe impairment.

3.  Ensure the report of this examination contains responses to these inquiries and addresses all of the relevant rating criteria.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate the claims for higher ratings for the low back and right knee disabilities in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

